Name: Commission Regulation (EC) No 1225/2002 of 8 July 2002 amending Regulation (EC) No 2540/2001 derogating from Regulation (EC) No 1148/2001 as regards conformity checks at the stage of import applicable to fresh fruit and vegetables
 Type: Regulation
 Subject Matter: health;  technology and technical regulations;  plant product;  marketing
 Date Published: nan

 Avis juridique important|32002R1225Commission Regulation (EC) No 1225/2002 of 8 July 2002 amending Regulation (EC) No 2540/2001 derogating from Regulation (EC) No 1148/2001 as regards conformity checks at the stage of import applicable to fresh fruit and vegetables Official Journal L 179 , 09/07/2002 P. 0012 - 0012Commission Regulation (EC) No 1225/2002of 8 July 2002amending Regulation (EC) No 2540/2001 derogating from Regulation (EC) No 1148/2001 as regards conformity checks at the stage of import applicable to fresh fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 545/2002(2), and in particular Article 10 thereof,Whereas:(1) Commission Regulation (EC) No 2540/2001(3) temporarily extends the scope of Article 6(4) of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables(4), as last amended by Regulation (EC) No 2379/2001(5), to cover all lots, irrespective of weight, with a low risk of non-conformity.(2) At the time Regulation (EC) No 2540/2001 was adopted, the Commission had approved checking operations at the point of export in accordance with Article 7 of Regulation (EC) No 1148/2001 in only one third country. Since that date, the Commission has approved checking operations in three new third countries. However, a number of other requests from third countries are still being examined but will not be able to be approved before the second half of 2002. Under these circumstances, application of Regulation (EC) No 2540/2001 should be extended for a period of six months.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 2540/2001, "30 June 2002" is replaced by "31 December 2002".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 341, 22.12.2001, p. 79.(4) OJ L 156, 13.6.2001, p. 9.(5) OJ L 321, 6.12.2001, p. 15.